       Case 3:19-cv-02405-WHA Document 153 Filed 06/02/20 Page 1 of 2




                    UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                           JUN 1 2020
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
CITY AND COUNTY OF SAN                            No.   20-15398
FRANCISCO,
                                                  D.C. No. 3:19-cv-02405-WHA
                Plaintiff-Appellee,               Northern District of California,
                                                  San Francisco
 v.
                                                  ORDER
ALEX M. AZAR II, Secretary of U.S.
Department of Health and Human Services;
et al.,

                Defendants-Appellants.


COUNTY OF SANTA CLARA; et al.,                    No.   20-15399

                Plaintiffs-Appellees,             D.C. No. 3:19-cv-02916-WHA

 v.

U.S. DEPARTMENT OF HEALTH AND
HUMAN SERVICES; ALEX M. AZAR II,
in his official capacity as Secretary of Health
and Human Services,

                Defendants-Appellants.


STATE OF WASHINGTON,                              No.   20-35044

                Plaintiff-Appellee,               D.C. No. 2:19-cv-00183-SAB

 v.

ALEX M. AZAR II; U.S. DEPARTMENT


KWH19-/MOATT
       Case 3:19-cv-02405-WHA Document 153 Filed 06/02/20 Page 2 of 2




OF HEALTH AND HUMAN SERVICES,

                Defendants-Appellants.

Before: SILVERMAN, CALLAHAN, and NGUYEN, Circuit Judges.

      Appellee Trust Women Seattle’s motion to dismiss it from this appeal

(Docket Entry No. 25 in No. 20-15399) is granted. Trust Women Seattle’s

cessation of business activities moots its claims brought in this action.




KWH19-/MOATT                              2                                  20-15398
